Citation Nr: 1448832	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2013, the Veteran testified at a video-conference hearing.  A transcript of the hearing is of record.  At the hearing and in an April 2013 statement, the Veteran withdrew his claims of entitlement to service connection for degenerative joint disease of the right hip and of the left hip.  Accordingly, these issues are no longer in appellate status.  38 C.F.R. § 20.204.  


FINDING OF FACT

There is competent medical evidence relating the Veteran's currently diagnosed lumbar strain to active service.


CONCLUSION OF LAW

Lumbar strain was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).   When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is currently diagnosed as having lumbar strain.   The Veteran contends that his back disorder is related to active service.  He reports that he sustained a back injury during the apprehension of a criminal suspect as a law enforcement specialist.   He states that he continues to have chronic back pain since his period of active service.

The service treatment records show that the Veteran was seen for low back pain in April 1981, when he reported a history of pain for two weeks.  X-rays of the lumbar spine noted spina bifida occulta at S1 but otherwise normal.  The assessment was lumbosacral myalgia spasms.  The Veteran was referred for physical therapy and back school.

In a June 2009 statement, the Veteran's spouse stated that she has known the Veteran since 1983, a year after he had separated from active service.  She reported that the Veteran has always limited his activities due to back pain and that there has been a change in his activity level over the years.  
 
The Veteran's friend, W. R. also submitted a lay statement in support of the Veteran's claim.  He stated that he knew the Veteran since 1991 and that from that time period to 2003 he witnessed a progressive worsening of his ability to perform normal activities due to hip and back pain.  

The Veteran was provided with a VA examination in October 2009.  The examiner opined that the current lumbar strain was less likely as not caused by or a result of service.  The rationale provided was that the service treatment records document one acute episode of low back pain in April 1981 lasting two weeks which was treated with physical therapy and light duty for one week.  The examiner stated that there was no further medical documentation of any problems from that time to the present.  

In a January 2012 letter, the Veteran's private physician, Dr. W. R. K., stated that the Veteran has had lumbar spine pain for many years.  Dr. W. R. K. noted that the Veteran provided a history of lumbar back strain in service with continuous pain over the years.  Dr. W. R. K. felt that the Veteran's current problem appeared to be more of a chronic muscle strain and concluded that the Veteran's "original lumbar strain has become a chronic strain and has persisted through the years."

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for lumbar strain.  The Board notes that the negative opinion provided by the VA examiner is based on a lack of medical documentation of back treatment for many years following the Veteran's discharge from service; however, the Veteran is competent to report that he has experienced symptoms of back pain over the years.  The Veteran's statements have been consistent and the Board has no reason to doubt the veracity of his statements.  In addition, the Veteran's spouse and friend have also attested to witnessing his back pain for many years following his discharge from service.  Moreover, the Veteran's private physician has linked the Veteran's back disorder to his in-service injury.  Therefore, in resolving any doubt in favor of the Veteran, the Board finds that the evidence of record supports service connection for lumbar strain.  38 U.S.C.A. § 5107(b).
 

ORDER

Service connection for lumbar strain is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


